NOT PRECEDENTIAL

                      UNITED STATES COURT OF APPEALS
                           FOR THE THIRD CIRCUIT
                                ___________

                                     No. 10-4335
                                     ___________

                                    JIA YING LIN,
                                                      Petitioner

                                           v.

                ATTORNEY GENERAL OF THE UNITED STATES,
                                             Respondent
                   ____________________________________

                      On Petition for Review of an Order of the
                           Board of Immigration Appeals
                           (Agency No. A077-997-644)
                       Immigration Judge: Charles Honeyman
                     ____________________________________

                  Submitted Pursuant to Third Circuit LAR 34.1(a)
                                  April 1, 2011
          Before: MCKEE, Chief Judge, SMITH and GARTH, Circuit Judges

                             (Opinion filed: April 1, 2011)
                                    ___________

                                      OPINION
                                     ___________

PER CURIAM

      Jia Ying Lin is a Chinese citizen from Fujian province who attempted to

unlawfully enter the United States with a fake Taiwanese passport. Lin was charged with

removability under INA §§ 212(a)(6)(C)(i) and 212(a)(7)(A)(i)(I), and placed in removal
                                           1
proceedings. An Immigration Judge sitting in York, Pennsylvania denied his applications

for asylum, withholding of removal, and relief under the Convention Against Torture.

On October 5, 2005, the Immigration Judge‟s decision was affirmed by the Board of

Immigration Appeals (BIA), and Lin was ordered to be removed to China. We denied

Lin‟s petition for review. See Lin v. Att‟y Gen., 214 F. App‟x 237 (3d Cir. 2007).

       Over four years after the BIA issued its decision, Lin filed a motion to reopen

removal proceedings. In that motion, Lin argued that his “personal circumstances as well

as country conditions in China have changed greatly since the Immigration Judge issued

the Order of Removal.” Specifically, Lin described his recent political activism in the

United States: he joined the “Federation for a Democratic China” (FDC), wrote articles

for the FDC, participated in FDC-sponsored protests, and “distributed propaganda to

promote the FDC.” Lin stated that “Chinese authorities have discovered [his]

membership and involvement with the FDC in the United States, and have expressed

their desire to arrest him.”

       In an October 15, 2010 decision, the BIA denied Lin‟s motion. The BIA

determined that the motion was untimely, and that Lin “has not demonstrated that he is

subject to any of the exceptions to the limitations on motions to reopen.” Specifically,

the BIA determined that Lin‟s FDC activities “are tantamount to a change in personal

circumstances and do not constitute „changed country conditions arising in the country of

nationality.‟” In addition, the BIA stated that Lin “does not meaningfully identify how

[the evidence submitted] reflects „changed‟ conditions in China regarding the treatment
                                             2
of political dissidents, political organizations, or other similarly situated.” The BIA also

declined to exercise its sua sponte reopening authority. This petition for review

followed.1

       The BIA did not abuse its discretion by denying Lin‟s motion to reopen removal

proceedings. See Borges v. Gonzales, 402 F.3d 398, 404 (3d Cir. 2005) (providing

standard of review). To begin with, there is no question that Lin‟s motion to reopen was

untimely filed. See 8 C.F.R. § 1003.2(c)(2). We also conclude that Lin has not shown

“changed circumstances” in China, as an exception to § 1003.2(c)(2), for substantially the

reasons given in the BIA‟s decision. See also Liu v. Att‟y Gen., 555 F.3d 145, 151 (3d

Cir. 2009) (alien who illegally remains in the United States following an order of removal

cannot file successive asylum application based on change in personal circumstances

unless accompanied by motion to reopen based on changed country conditions). Finally,

Lin does not dispute that we lack jurisdiction to review the BIA‟s refusal to reopen

proceedings sua sponte. See Calle-Vujiles v. Ashcroft, 320 F.3d 472, 475 (3d Cir. 2003).

       Accordingly, the petition for review will be denied.




       1
         We have jurisdiction under 8 U.S.C. § 1252. Kucana v. Holder, --- U.S. ---, 130
S. Ct. 827, 840 (2010).
                                              3